Citation Nr: 1710090	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  In October 2014, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a joint motion for partial remand.  The Board remanded the case in July 2016, for further development in accordance with the terms of the joint motion for partial remand.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


      FINDING OF FACT

A bilateral hearing loss was not manifest during active service, a sensorineural hearing loss was not disabling to a compensable degree within one year of discharge from active duty, and any current hearing loss is not otherwise related to service.


      CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).




      REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he currently has bilateral hearing loss which was caused by exposure to acoustic trauma during active duty service.  The Veteran submitted a written statement in his appeal to the Board, which indicated that he was routinely exposed to noise from jet engines while in service and that he had no ear protection.  He does not identify, however, when he first noticed hearing problems.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Veteran's January 2013 VA audiometric examination shows that he suffers from a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Further, the Veteran's service as an electrician while on active duty, to include service in Korea, and his statements regarding his daily duties, makes it likely he was exposed to an adverse acoustic environment.  Therefore, in-service exposure to acoustic trauma is conceded.  The remaining question is whether there is a nexus between the appellant's service and his current bilateral hearing loss.

The service treatment records do not reflect complaints or a diagnosis of hearing loss.  A May 1952 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal clinical evaluation of the ears and drums, and found the appellant's hearing to be 15/15 bilaterally.  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Ultimately, the Board concludes the Veteran did not suffer from bilateral hearing loss, or symptoms thereof, during active service. 

There is no competent evidence of compensable sensorineural hearing loss for VA purposes within one year of discharge from active duty.  In fact, Dr. D.P., a private medical doctor, specifically noted that the Veteran denied having problems hearings during an examination in July 2010.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The first post-service evidence of hearing loss is an October 2011 VA audiological evaluation, performed almost 60 years following service separation, at which the Veteran was diagnosed with a normal to moderately severe hearing loss.  

After reviewing the claims file and examining the Veteran and his reported history, an October 2016 VA examiner opined that he could not provide a medical opinion regarding the etiology or even existence of hearing loss of Veteran, without resorting to speculation.  The examiner considered the entire record - including the possibility that the Veteran had in-service noise exposure based on his military occupational specialty - in his decision.  Notably, the examiner found that the Veteran did not provide reliable responses to current tests.  The examiner noted the lack of an acceptable hearing test in the Veteran's records to confirm or deny a significant threshold shift in his hearing, in determining that the etiology is not possible due to his service treatment records being better at times and worse at times making the results difficult to bracket.  The examiner did note, however, that the Veteran could hear and understand the examiner without visual cues and use of his hearing aids.  To that end, the VA examiner indicated that the Veteran's responses were calculated and inconsistent in spite of several re-instructions for both speech and pure tone testing.  The VA examiner believed that the Veteran was exposed to noise in his military occupational specialty, however, he was unable to retrieve a reliable response to pure tone and speech testing.

A January 2013 VA examination yielded similar results.  The VA examiner concluded that "in the absence of reliable responses, it is difficult to offer an opinion regarding the Veteran's hearing loss without speculation."  She mentioned the Veteran's hesitation to offer guesses for word recognition scores when he was unsure of words.  The VA examiner also concluded that the pure tone thresholds decreased beyond the expected amounts of change for that amount of time in his rationale for why speculation would be required.  The examiner reviewed the Veteran's claims files, and the examination and results of testing in arriving at this conclusion.  Here, as in the October 2016 examination, the examiner considered all pertinent and available medical facts to which the Veteran is entitled in forming her opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

No other evidence in the record shows that an etiological relationship exists between the Veteran's hearing loss and in-service noise exposure,  thus remanding for another opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102.

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not stated that he suffered from symptoms of decreased hearing during or continuously since service.  Rather, he asserts that there is a link between his current hearing loss and his noise exposure in Korea. 

While the Veteran is competent to report his symptoms, he is not competent to link any current hearing loss to service.  Further, there is no evidence of any hearing related issues until 2011, decades after his service separation.  This fact operates against a finding that the Veteran had either a chronic hearing loss disability in service, or a compensably disabling sensorineural hearing loss within a year of discharge from active duty.  Indeed, the appellant did not state that hearing loss manifested during or ever since service, but rather argues that his current hearing loss is linked to his noise exposure over 50 years ago.  As such, service connection may not be granted for a hearing loss based solely on the lay statements submitted in support of the claim.

The appellant has not offered a competent medical opinion establishing an etiological link between his current hearing loss and his active service.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, in this case, he is not qualified to render a competent opinion as to whether a hearing loss that manifested decades after service separation is related to in-service noise exposure, as this is too complex to be based on a lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the competent medical evidence of record weighs against the Veteran's assertion that his bilateral hearing loss is etiologically related to his active service.  The absence of any complaints of, or treatment for a hearing loss in service, or a diagnosis, complaints, or treatment regarding a hearing loss for decades postservice, are probative evidence against the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


      ORDER

Entitlement to service connection for bilateral hearing loss is denied.



      _________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


